Citation Nr: 9906621	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased disability rating for 
spondylolisthesis at L5-S1, currently evaluated as 20 
percent disabling.

2. Whether an appeal to establish service connection for a 
right knee condition has been perfected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from December 1989 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California.

The veteran was granted service connection for low back 
strain in a July 1994 rating decision.  His disability was 
rated as zero percent disabling pursuant to Diagnostic Code 
5295.  The RO granted an increased rating, to 10 percent 
disabling, for low back strain in a May 1995 rating decision.  
The veteran filed a notice of disagreement with the May 1995 
rating determination in May 1995.  A timely appeal was filed 
and this case is properly before the Board for adjudication

In an April 1998 rating decision, the RO assigned an 
increased disability rating, 20 percent, for the veteran's 
service-connected back disability.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Veterans Appeals 
(Court) held that regarding a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation.  The Court 
also stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits 
are awarded."  Id. at 38.  In view of this decision, the 
Board concludes that despite the fact that a 20 percent 
evaluation was recently awarded, the claim for an increased 
evaluation for the veteran service-connected back disability 
remains in appellate status, since the maximum benefit 
allowed by law and regulation has not yet been granted. 

The history of the claim for service connection of a right 
knee disability will be discussed in detail in the Reasons 
and Bases section below.


FINDINGS OF FACT

1. The veteran's spondylolisthesis at L5-S1 is manifested by 
marked limitation of motion on forward bending in a 
standing position and an increase in narrowing of the disc 
space at L5-S1.

2. A rating decision which denied service connection for a 
right knee disability was issued in July 1994.

3. The veteran was provided notice of the June 1994 denial of 
service connection for a right knee disability and VA Form 
4107 which explained his procedural and appellate rights 
by the RO in a letter dated August 18, 1994.

4. The veteran filed a notice of disagreement of the denial 
of service connection for his right knee disability in May 
1995.

5. A statement of the case which addressed the issue of 
service connection for right knee disability was issued on 
June 15, 1995.

6. The veteran filed a VA Form 9 with regard to the issue of 
service connection for a right knee disability on March 8, 
1996.

7. The veteran's March 1996 substantive appeal was not filed 
within one year of the notice of the July 1994 rating 
decision nor was it filed with in 60 days of the date of 
issuance of the statement of the case in June 1995.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation of 40 percent for 
spondylolisthesis at L5-S1 have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.21, , 4.71a, 
Diagnostic Code 5295 (1998).

2. The veteran did not timely perfect the appeal of his claim 
of entitlement to service connection for a right knee 
disability, and this issue is not properly before the 
Board for appellate review.  38 U.S.C.A. §§ 7105(d), 7108 
(West 1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis at L5-S1

Preliminary matters

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the veteran's assertions that his 
service-connected spondylolisthesis at L5-S1warrants a rating 
higher than that awarded by the RO.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); see also AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board is also satisfied that the statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim has been satisfied by the RO.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 



Pertinent background

The veteran's service medical records are associated with his 
claims file.  The veteran first experienced low back pain in 
January 1990.  X-rays showed spondylolysis, with grade I 
spondylolisthesis at the L5-S1 level.  He had several other 
back injuries in service.  Notably, in June 1993, the veteran 
fell off a horse.  Examination of the lumbar spine showed no 
masses or deformities.  There was no pain upon palpation.  
Range of motion was full, but pain was noted.  No lower 
extremity symptoms were noted.  The neurosensory portion of 
the examination was within normal limits.  The diagnosis was 
lumbar muscle strain.  In September 1993, the veteran 
reported back spasms and a burning in his right foot on a 
transient basis.  The diagnosis was L5 spondylolisthesis, 
Grade I.  A November 1993 report reflects that the veteran 
was determined to be neurologically intact, however, a 
gradual increase of his spondylolisthesis was noted.  The 
December 1993 separation examination report noted the 
presence of Grade I spondylolisthesis.  The veteran indicated 
that he had recurrent back pain on the December 1993 report 
of medical history.  The examiner reflected that there were 
no subjective symptoms regarding the veteran's back at the 
time of the examination.

The veteran underwent a VA examination in January 1995.  He 
reported a history of low back strain.  On physical 
examination, he had no postural abnormality and no fixed 
deformity, but he did have a "stepoff" which was palpable 
and tender at the L5-S1 level.  The veteran had range of 
motion which the examiner characterized as "excellent":  
100 degrees forward flexion, 30 degrees backward extension 
with some pain, 30 degrees of flexion to the left and right 
with no pain, and 60 degrees of rotation with no pain.  The 
neurological evaluation of the veteran's back was within 
normal limits.  No atrophy was noted.  The diagnosis was 
spondylolisthesis at L5-S1 with continuing symptoms of a mild 
nature and no evidence of neurological deficit.

A hearing was held at the RO in March 1996.  The veteran 
testified that he had received a Medical Board while in 
service and was placed on limited duty until his discharge so 
that he would not have to be discharged due to his 
disability.  He said that he had constant pain in his back 
while sitting.  He reported that back pain woke him at night 
and caused him to be stiff in the morning.  He indicated that 
work aggravated his back and caused it to swell daily.  The 
veteran said that he lost approximately 6 days of work in the 
past year due to back pain.  He indicated that he had not 
received any treatment to his back since the January 1995 VA 
examination, but thought that his disability had increased in 
severity since that time.  He said that he had pain which 
radiated down his left side to his toes.  

The veteran underwent a VA examination in August 1996 which 
was conducted by the same examiner who saw him in 1995.  The 
veteran reported a "pop" followed by paresthesias in the 
lateral aspect of the left thigh.  The examiner was of the 
opinion that these symptoms had no relationship to the back 
disability.  On physical examination, there was no postural 
abnormality or fixed deformity and the veteran did not appear 
to have difficulty with change of position from sitting to 
standing, supine to sitting, or with removing his shoes.  The 
veteran's range of motion had decreased to 30 degrees of 
forward flexion and 10 degrees of backward extension.  
Lateral flexion remained stable at 30 degrees, bilaterally 
and lateral rotation remained stable at 60 degrees.  The 
veteran noted pain with all motions.  The examiner indicated 
that the veteran actively resisted attempts to put him 
through the ranges of motion and was of the opinion that the 
measurements did not reflect the "entirely true limitation 
of motion at this time."  The neurological portion of the 
examination was normal.  The examiner noted that when he 
attempted to examine the thigh area where the veteran 
reported the presence of a tingling sensation, the results of 
his tests were completely normal.  However, when he later 
returned to this area, and specifically questioned the 
veteran about his ability to feel sensations, the veteran 
reported a decrease in sensory appreciation.  The examiner 
indicated that the sensory appreciation of the veteran in 
this area changed markedly on several different evaluations.  
X-rays showed no significant interval changes to those of 
January 1995.  Based on his observations of the veteran's 
movements completing tasks such as rising to a standing 
position, sitting down, moving around the examining room and 
leaving the examination, the examiner indicated that the 
range of motion test results were not a true reflection of 
the veteran's ability.  The examiner was of the opinion that 
the diagnosis was essentially the same as that in January 
1995.

The veteran underwent another VA examination in July 1997.  
He was seen by the same examiner who conducted the 1995 and 
1996 examinations.  The veteran reported that he was employed 
as a construction estimator, but that his work history had 
become limited in the past year.  He related that his back 
pain was getting worse.  He also continued to report the 
presence of tingling in his left thigh and foot.  The 
examiner noted that the veteran had difficulty changing 
positions.  He noted a "great difference" in the current 
examination as opposed to the previous examinations.  He 
described the veteran's range of motion as "marked".  Range 
of motion was as follows: forward flexion to 60 degrees with 
pain, backward extension to 20 degrees with pain, left and 
right lateral flexion to 30 degrees with pain and rotation to 
40 degrees with pain.  The veteran had normal sensation in 
the two lower extremities and the lateral aspect of the left 
leg and thigh; however, he felt a difference between pin 
prick and light touch in this area.  Heel and toe walking was 
performed very stiff and rigidly.  The veteran's ability to 
perform straight leg raising was decreased from past 
examinations and caused pain.  There were no signs of fatigue 
or weakness of the back.  X-rays showed an interval increase 
in narrowing of the posterior margin of the disc space at L5-
S1 without significant increase in the anterolisthesis of L5 
on S1 compared to the 1996 X-rays.  The examiner concluded 
that the veteran's functional impairment had increased 
markedly over the past two examinations.  

Analysis

The veteran's low back disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
pertaining to lumbosacral strain.  Under this Diagnostic 
Code, a 20 percent rating is warranted where there is muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating, 
the highest available rating under Diagnostic Code 5295, 
requires a severe lumbosacral strain as manifested by a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the aforementioned with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

The word "severe" is not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1998). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Upon review of the medical evidence of record, the Board 
finds that the evidence more nearly approximates a 40 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  The examiner did not mention the presence of any 
listing of the spine or of a positive Goldthwait's sign.  
Lateral motion has remained constant at 30 degrees since the 
1995 examination.  There is no diagnosis of osteoarthritic 
changes in the spine.  These factors weigh against an 
increased rating to 40 percent.  However, forward motion was 
limited to 60 degrees in July 1997.  This is a 40 degree 
decrease from the veteran's forward flexion in 1995.  The 
Board finds that this constitutes a marked limitation of 
forward flexion.  There is also evidence of an increase in 
narrowing of the posterior margin of the disc space at L5-S1.  
The examiner also noted that in July 1997 putting the veteran 
through all ranges of motion caused pain. 

The veteran meets some but not all of the criteria listed for 
a 40 percent rating.  The Board observes that the criteria 
for a 40 percent rating are listed in the disjunctive, not 
conjunctive.  Moreover, the Court in Johnson v. Brown, 9 Vet. 
App. 7 (1996), has stressed that pertinent VA regulations do 
not require a veteran to meet all the criteria in order to 
prevail; rather, he is just required to show that his 
disability picture more nearly approximates the higher 
rating.  38 C.F.R. §§ 4.7, 4.21.  Bearing this in mind, the 
Board finds that the veteran's disability more nearly 
approximates the 40 percent rating instead of the 20 percent 
rating under Diagnostic Code 5295, as he not only has marked 
limitation of motion on forward bending in a standing 
position, but also has joint space narrowing.  Consequently, 
applying the provisions of 38 C.F.R. § 4.7, the Board finds 
that an increased rating, 40 percent, is warranted.

The Board notes that the veteran's disability cannot be 
awarded a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998), for limitation of motion of the lumbosacral 
spine, since 40 percent is the highest rating available under 
that Diagnostic Code.

In evaluating the veteran's claim for an increased rating for 
a low back disability, the provisions of 38 C.F.R. § 4.40 
must also be considered; such state that a disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (1998).  Further, functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior on motion.  Id.  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1998).  In DeLuca v. Brown, the Court held that, in 
determining the severity of musculoskeletal disabilities, VA 
must consider the aforementioned regulations (38 C.F.R. §§ 
4.40, 4.45). 8 Vet. App. 202, 207 (1995).

However, in the instant case, the veteran is now in receipt 
of a 40 percent rating, the maximum allowable rating under 
Diagnostic Code 5295, pertaining to lumbosacral strain.  As 
such, the aforementioned provisions of 38 C.F.R. § 4.40 and § 
4.45 are not for consideration.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In summary, the Board finds that the aforementioned evidence 
demonstrates a degree of severity which "more nearly 
approximates" the criteria for a 40 percent rating rather 
than a 20 percent rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (1998).

Whether an appeal to establish service connection for 
a right knee disability has been perfected

Relevant law and regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished. See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information. The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed. Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal. 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.

A substantive appeal must generally be filed within 60 days 
from the date that the RO mails the statement of the case to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1998).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Supplemental Statement of the 
Case.  The request for extension must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed, unless notice has been received 
that the applicable records have been transferred to another 
VA office.  38 C.F.R. § 20.303 (1998).

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Pertinent background

A rating decision which denied service connection for a right 
knee disability was issued in July 1994.  The veteran was 
provided notice of the denial and apprised of his procedural 
and appellate rights via VA Form 4107 in a letter from the RO 
dated August 18, 1994.  The veteran filed a notice of 
disagreement with the RO's denial of service connection for 
his right knee disability in May 1995.  A Statement of the 
Case was issued on June 15, 1995.  The cover letter to the 
statement of the case stated the following:  "If we do not 
hear from you in 60 days, we will assume you do not intend to 
complete your appeal and we will close our record.  See item 
3 of the Instructions in VA Form 9, Appeal to Board of 
Veterans' Appeals, if you require more time.  (38 U.S.C. 
§ 7105(d)(3), 7105A(b))."  The veteran filed a VA Form 9 
with regard to the issue of service connection for a right 
knee disability on March 8, 1996.  

The only correspondence received from the veteran between the 
date of the initial denial and the date of the March 1996 VA 
Form 9 was in regard to a hearing which took place on March 
11, 1996.  The veteran testified at the March 1996 hearing 
that he had filed an appeal with regard to his back and his 
knee.  He stated that the appeal regarding his back was 
timely filed and that he was not aware that the time frame 
for perfecting the appeal as to his back was different from 
that for the appeal as to his knee.

The RO issued a Supplemental Statement of the Case in 
September 1996 which addressed the issue of whether an appeal 
to establish service connection for a right knee condition 
had been perfected.  The veteran's representative filed a VA 
Form 646 in November 1998 in which he essentially agreed with 
the procedural history outlined above.  The representative 
contended that the veteran was confused concerning the 
correct filing date of a substantive appeal as to the service 
connection right knee issue.

The February 1999 Informal Hearing Presentation did not 
specifically address the issue of timeliness of appeal, but 
merely alleged that the substantive appeal had been timely 
filed.

Analysis

The Board concludes that the veteran failed perfect his 
appeal with regard to the underlying issue of entitlement to 
service connection for a right knee disability.  An appeal 
must be perfected within one year of the date of notice of 
the initial rating or within 60 days of the issuance of a 
statement of the case, which ever period ends later.  One 
year from the date of notice of the initial rating was August 
19, 1995.  Sixty days from the date of issuance of the 
statement of the case was August 15, 1995.  The veteran did 
not file his substantive appeal until March 8, 1996.

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial rating or 60 days of the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The veteran 
did not comply with the instructions set forth in the VA Form 
4107 dated in August 1994, nor did he comply with the 
instructions set forth in the cover letter which accompanied 
the June 1995 statement of the case.  Any request for an 
extension of time to file his appeal would have to have been 
filed on or before August 19, 1995.  See 38 C.F.R. § 20.303 
(1998).  There is no evidence of record that the veteran ever 
requested an extension of time to file his appeal.

The veteran contends that he was not aware that his appeal as 
to the knee issue was not timely perfected by his filing a 
Form 9 in March 1996 which perfected his appeal of 
entitlement to an increased rating for a back disability.  He 
requests the Board to ignore the filing deadline on that 
basis.  This theory of relief is essentially couched in 
equity.  However, the Board is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The evidence reflects that he was apprised of the requisite 
filing dates by the RO in the various correspondences set 
forth above, but failed to perfect his appeal as to the issue 
of service connection for a right knee disability within the 
parameters of the regulations which govern the VA.  The 
United States Supreme Court has held that persons dealing 
with the government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  This holding has been specifically applied to 
knowledge of VA law and regulations by the United States 
Court of Veterans Appeals.  See Morris v Derwinski, 1 Vet. 
App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947).  
Therefore, even if the veteran misinterpreted the information 
provided by VA regarding regulations pertaining to filing 
appeals, he is charged with knowledge of the information 
contained therein.  

A request for an extension of the 60-day period for filing a 
Substantive Appeal must be in writing and must be made prior 
to expiration of the time limit for filing the Substantive 
Appeal or the response to the Supplemental Statement of the 
Case.  38 C.F.R. § 20.303 (1998).  In this case, the veteran 
did not file a request for extension of the 60 day filing 
period.
 
As noted above, time limits for filing may be extended under 
38 C.F.R. §  3.109.  However, the United States Court of 
Veterans Appeals decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; 38 C.F.R. § 3.109(b) commits the decision 
to the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.

The Court has addressed the issues of whether the whether 38 
C.F.R. § 3.109(b) conflicts with 38 C.F.R. § 20.303, and 
which regulation should control. ed that 38 
C.F.R. § 20.303 applied specifically to the filing of a form 
1-9 appeal and held that the two regulations did not 
conflict, but rather found that one was general and the other 
specific. The Court noted that a familiar tool of statutory 
construction was the "principle that a more specific statute 
will be given precedence over a more general one. . . ." 
Busic v. United States, 446 U.S. 398, 404 (1980); Preiser v. 
Rodriquez, 411 U.S. 475, 489-90 (1973).  Significantly, the 
Court held that 38 C.F.R. § 20.303, takes precedence and 
commented that a contrary view as to a regulatory scheme 
promulgated under statutory authority would make no sense. As 
previously indicated, the veteran's request for an extension 
of time did not meet the regulatory requirements of 38 C.F.R. 
§ 20.303.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of the 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  
Moreover, he has not demonstrated good cause for his delay in 
filing.  As indicated immediately above, his misunderstanding 
of what was required of him cannot be considered to be good 
cause for extending a time period.  Indeed, he has never 
filed the requisite VA Form 9 or similar document.

Because the veteran has not complied with the legal 
requirement for perfecting an appeal, the law is dispositive 
of the issue and must be dismissed on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no other 
submission from the veteran or his representative which could 
be construed to be a substantive appeal.  A substantive 
appeal not having been filed with regard to the July 1994 
denial of his claim until March 1996, the appeal has not been 
perfected and is dismissed.


ORDER

An increased rating, to 40 percent, for a low back disability 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

A timely appeal as to the issue of entitlement to service 
connection for a right knee disability not having been filed, 
the appeal is dismissed as to that issue.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

